               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                  Case No. 16-CR-135-2-JPS-JPS
 v.

 MARQUISE D. JONES,
                                                                  ORDER
                      Defendant.


1.      INTRODUCTION

        On June 5, 2020, Defendant Marquise D. Jones (“Defendant”) filed a

motion for compassionate release due to the current COVID-19 pandemic

and his child’s health issues. (Docket #77). On July 20, 2020, the Government

filed a response. (Docket #81). On August 20, 2020, Defendant filed a reply.

(Docket #85). Additionally, Defendant filed a motion requesting the Court

to make a recommendation regarding his confinement. (Docket #86).

        Upon consideration of the parties’ submissions, the Court has

determined that Defendant does not meet the requirements for

compassionate release. Therefore, Defendant’s motion for compassionate

release will be denied. (Docket #77). Additionally, Defendant’s motion

requesting a reduced sentence recommendation shall be denied. (Docket

#86).

2.      RELEVANT FACTS

        On August 1, 2016, Defendant and accomplices committed an armed

robbery of a pharmacy. (Docket #81 at 1; #46 at 5). They stole controlled

substances from the pharmacy valuing around $21,000.00. (Id.) Defendant

pled guilty to Count One, robbery affecting commerce, and Count Two,




     Case 2:16-cr-00135-JPS Filed 01/21/21 Page 1 of 6 Document 87
brandishing a firearm during a crime of violence, in October 2016. (Docket

#23, #32). On April 20, 2017, this Court sentenced Defendant. (Docket #55).

Defendant is incarcerated at FCI Oxford and is scheduled for release on or

around November 19, 2021. (Docket #81 at 1).

        Defendant’s motion for compassionate release is based upon his

child’s health, not his own. (Docket #77, #85). Specifically, Defendant states

that his child has a disease that puts the child at high risk of complications

from COVID-19. (Docket #77). Defendant adds that the child’s mother

works an essential job and is unable to “fully provide the necessary care”

for their child. (Id.) Defendant states that his child’s illness, coupled with

the mother’s responsibilities as an essential worker, should be regarded as

an extraordinary and compelling circumstance to release him from

imprisonment.

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

        While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what


                               Page 2 of 6
     Case 2:16-cr-00135-JPS Filed 01/21/21 Page 2 of 6 Document 87
constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when either of the following

family circumstances exist:

       (i) The death or incapacitation of the caregiver of the
       defendant’s minor child or minor children.
       (ii) The incapacitation of the defendant’s spouse or registered
       partner when the defendant would be the only available
       caregiver for the spouse or registered partner.

U.S.S.G. § 1B1.13 n.1.(C)(i)–(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2). Additionally, prior to modifying a term of imprisonment,

the Court must evaluate the sentencing factors set forth in 18 U.S.C. §


                            Page 3 of 6
  Case 2:16-cr-00135-JPS Filed 01/21/21 Page 3 of 6 Document 87
3553(a), if applicable. 18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when

determining the sentence to be imposed, the Court shall consider, among

other things: the nature and circumstances of the offense; the defendant’s

history and characteristics; and the need for the sentence to (1) reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment, (2) afford adequate deterrence, (3) protect the public, and (4)

provide the defendant with effective training, care, and/or treatment.

4.      ANALYSIS

        4.1   Exhaustion

        Before granting a motion for compassionate release, the defendant

must either “fully exhaust[] all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or at

least 30 days must have lapsed “from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). Although there are some issues regarding the time between

the date when Defendant was denied by the warden and the date when he

filed his motion, the Government has no objection to the Court considering

the exhaustion requirement met and reaching the merits of the motion.

(Docket #81 at 4). Thus, the Court will assume that Defendant has met the

exhaustion requirement.

        4.2   Extraordinary and Compelling Reasons

        As Defendant is asking for compassionate release based on his

child’s health, the Court will focus on the two family circumstances that

provide an extraordinary and compelling reason for release, specifically:

        (i) The death or incapacitation of the caregiver of the
        defendant’s minor child or minor children.




                               Page 4 of 6
     Case 2:16-cr-00135-JPS Filed 01/21/21 Page 4 of 6 Document 87
       (ii) The incapacitation of the defendant’s spouse or registered
       partner when the defendant would be the only available
       caregiver for the spouse or registered partner.

U.S.S.G. § 1B1.13 n.1.(C)(i)–(ii).

       The mother of Defendant’s child is alive and well, therefore neither

of the family circumstances are present in this case. Although the Court

understands and empathizes with Defendant’s pain from being away from

his ill child during the pandemic, he does not meet the requirements for an

extraordinary and compelling reason for release.

       4.3    Danger to Any Other Person or the Community and Section
              3553(a) Sentencing Factors

       Even if Defendant had established an extraordinary and compelling

reason warranting his release, the Court must also consider whether

Defendant is a danger to any other person or the community, pursuant to §

3142(g), and whether the § 3553(a) factors militate against his release.

        Defendant is serving a sentence for his role in an armed robbery.

During the armed robbery, several employees were grabbed and forced to

obey by Defendant and others at gunpoint. Defendant and his associates

stole around $21,000.00 worth of narcotics from the pharmacy and then

sped off in a getaway car, almost hitting pedestrians. A gun recovered from

the getaway vehicle was traced back to Defendant. Based on the details of

his current conviction, the Court finds that he is a danger to the community

and the sentencing factors militate against his release. A reduction in

Defendant’s sentence would, undoubtedly, fail to reflect the seriousness of

Defendant’s offenses, promote respect for the law, and provide just

punishment to Defendant. Nor would it deter Defendant from future

crimes or protect the public.




                            Page 5 of 6
  Case 2:16-cr-00135-JPS Filed 01/21/21 Page 5 of 6 Document 87
        The Court understands that Defendant may very well be distressed

over how the pandemic might affect him and his family. However, the

Court’s analysis of the § 3553(a) factors mitigate against granting

Defendant’s motion for compassionate release. Further, the Court is not

convinced that, if released, Defendant would not be a danger to others or

the community.

        4.4   Defendant’s Motion for Court Recommendation

        The Court will also deny Defendant’s motion to reduce his sentence,

in which he requests that the Court make a recommendation to the BOP.

(Docket #86). As discussed, Defendant’s crime was a violent one and the

sentencing factors do not weigh in favor of reducing his sentence. Thus, for

the same reasons provided in Section 4.3, Defendant’s motion to reduce his

sentence will be denied.

5.      CONCLUSION

        Based on the foregoing, the Court will deny Defendant’s motion for

compassionate release and motion for a recommendation to the BOP.

(Docket #77 and #86).

        Accordingly,

        IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #77) be and the same is hereby DENIED; and

        IT IS FURTHER ORDERED that Defendant’s motion to reduce

sentence (Docket #86) be and the same is hereby DENIED.

        Dated at Milwaukee, Wisconsin, this 21st day of January, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge

                               Page 6 of 6
     Case 2:16-cr-00135-JPS Filed 01/21/21 Page 6 of 6 Document 87
